Exhibit 12 CENTERPOINT ENERGY RESOURCES CORP. AND SUBSIDIARIES (An Indirect Wholly Owned Subsidiary of CenterPoint Energy, Inc.) COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES (millions of dollars) Year Ended December 31, 2004 2005 2006 2007 (1) 2008 (1) Net Income $ 144 $ 193 $ 207 $ 287 $ 343 Income taxes 87 116 116 173 228 Capitalized interest (2 ) (1 ) (6 ) (12 ) (14 ) 229 308 317 448 557 Fixed charges, as defined: Interest expense 178 176 167 187 213 Capitalized interest 2 1 6 12 14 Interest component of rentals charged to operating expense 10 11 17 14 13 Total fixed charges 190 188 190 213 240 Earnings, as defined $ 419 $ 496 $ 507 $ 661 $ 797 Ratio of earnings to fixed charges 2.20 2.64 2.67 3.10 3.32 (1) Excluded from the computation of fixed charges for the years ended December 31, 2007 and 2008 is interest income of $2 million and $1 million, respectively, which is included in income tax expense.
